DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/13/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
	A program is a data structure merely comprising a set of instructions.  Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held non-statutory).  Such claimed data structures do not define any structural and functional relationships between the data structure and other claimed aspects of the invention that permit the data structure’s functionality to be realized.  In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and thus are statutory.  Appropriate attention is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 2018/0307906).
Regarding claim 1, Nelson discloses an image pickup apparatus comprising: a multi-band pass filter) that selectively transmits band light in a specific band (¶13-16: various optical filters for precise spectral data for each bandwidth; a color filter that transmits the band light in the specific band per pixel of an image pickup device (¶11: blue channel 110, green channel 120, and red channel 130… image sensor (e.g., focal plane array (FPA)); the image pickup device that receives light transmitted by the multi-band pass filter and the color filter (¶13: Image data in the red and NIR wavelengths may be gathered using image capture devices combined with single-band or multiband bandpass optical filters); and a signal processing section to which a pixel value of the image pickup device is input and which executes a signal process on the pixel value, wherein the multi-band pass filter is configured to selectively transmit band light corresponding to a plurality of color filter elements that configures the color filter (figs. 3-5; ¶28-32: the first sensor includes a 3-channel sensor most sensitive to light within a red frequency band, a green frequency band, and a blue frequency band; and the generation of the first image data set includes generating an estimated NIR frequency portion based on a red light frequency portion of the first image data set and a blue light frequency portion of the first image data set), and the signal processing section generates a pixel value corresponding to a band, of a pixel to be processed using a raw image base pixel value signal per pixel based on the pixel value of the image pickup device and a spectral characteristic parameter of the image pickup apparatus (¶fig. 3: red spectral region, NIR spectral region; ¶16-19, 28-32: : the first sensor includes a 3-channel sensor most sensitive to light within a red frequency band, a green frequency band, and a blue frequency band; and the generation of the first image data set includes generating an estimated NIR frequency portion based on a red light frequency portion of the first image data set and a blue light frequency portion of the first image data set).

Regarding claim 6, Nelson discloses all of the aforementioned limitations of claim 1. Nelson also teaches wherein the signal processing section generates the raw image base pixel value signal in units of a plurality of pixel blocks of a raw image input from the image pickup device, and calculates the pixel value corresponding to the band in units of the pixel block (fig. 3, 4; ¶16-17: multi-bandpass selectively transmitting each band in each RGB band). 

Regarding claim 11, Nelson discloses an image pickup apparatus comprising: a signal processing section to which a pixel value of an image pickup device (image sensor) of a multispectral camera (200) is input and which executes a signal process on the pixel value (figs. 2-5; ¶11, 14, 28-32: the first sensor includes a 3-channel sensor most sensitive to light within a red frequency band, a green frequency band, and a blue frequency band; and the generation of the first image data set includes generating an estimated NIR frequency portion based on a red light frequency portion of the first image data set and a blue light frequency portion of the first image data set), wherein the signal processing section generates a pixel value corresponding to a band, of a pixel to be processed, using a raw image base pixel value signal per pixel based on the pixel value of the image pickup device and a spectral characteristic parameter of the image pickup apparatus (¶fig. 3: red spectral region, NIR spectral region; ¶16-19, 28-32: : the first sensor includes a 3-channel sensor most sensitive to light within a red frequency band, a green frequency band, and a blue frequency band; and the generation of the first image data set includes generating an estimated NIR frequency portion based on a red light frequency portion of the first image data set and a blue light frequency portion of the first image data set).

Claim 17 – 18 are rejected as applied to claims 1 and 11 above. The method steps as claimed would have been implied by the apparatus of Nelson.
Claim 19 is rejected as applied to claims 11 and 18 above. The method steps as claimed would have been implied by the apparatus of Nelson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 7 – 10, 12 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Tang (TANG HUIXUAN ET AL: "High Resolution Photography with an RGB-lnfrared Camera", 2015 IEEE INTERNATIONAL CONFERENCE ON COMPUTATIONAL PHOTOGRAPHY (ICCP), IEEE, 24 April 2015 (2015-04-24), pages 1-10).
Regarding claim 2, Nelson discloses all of the aforementioned limitations of claim 1. Nelson fails to explicitly disclose wherein the signal processing section executes iterative calculation of an equation of calculating a pixel value corresponding to a band using the raw image base pixel value signal and the spectral characteristic parameter, and calculates a convergence value by the iterative calculation as the pixel value corresponding to the band.
	In a similar field of endeavor, Tang teaches iteratively solving an equation and using the convergence value as a pixel value (2nd page, left column, last par.). In light of the teaching of Tang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Tang’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in images that are sharp and full resolution pure RGB color and IR.

Regarding claim 5, Nelson discloses all of the aforementioned limitations of claim 1. Nelson fails to explicitly disclose wherein the signal processing section generates the raw image base pixel value signal per pixel by performing a demosaicing process on a raw image input from the image pickup device, and calculates the pixel value corresponding to the band per pixel.
	In a similar field of endeavor, Tang teaches a joint de-mosaicing, deblurring and unmixing (2nd page, right col. 1st par.). In light of the teaching of Tang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Tang’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in images that are sharp and full resolution pure RGB color and IR.

Regarding claim 7, Nelson discloses all of the aforementioned limitations of claim 1. Nelson also teaches wherein the color filter includes an RGB color filter, the multi-band pass filter is configured to selectively transmit each band light of light in RGB bands(fig. 4: multi-bandpass selectively transmitting each band in each RGB band). Nelson fails to explicitly disclose and the signal processing section executes iterative calculation of an equation of calculating the pixel value corresponding to the band, and calculates a convergence value by the iterative calculation as each of RGB pixel values of the pixel to be processed.
	In a similar field of endeavor, Tang teaches iteratively solving an equation and using the convergence value as a pixel value (2nd page, left column, last par.). In light of the teaching of Tang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Tang’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in images that are sharp and full resolution pure RGB color and IR.

Regarding claim 8, Nelson in view of Tang disclose all of the aforementioned limitations of claim 7. Nelson also teaches wherein the signal processing section further generates a noise-reduced high precision color image using the RGB pixel values calculated (¶16: other wavelength sources and spectral leakage from outside the desired band can be reduced or eliminated). 

Regarding claim 9, Nelson discloses all of the aforementioned limitations of claim 1. Nelson also teaches the multi-band pass filter is configured to selectively transmit each band light of light in RGBIR bands (fig. 4: multi-bandpass selectively transmitting each band in each RGB band). Nelson fails to explicitly disclose wherein the color filter includes an RGBIR color filter, and the signal processing section executes iterative calculation of an equation of calculating the pixel value corresponding to the band, and calculates a convergence value by the iterative calculation as each of RGBIR pixel values of the pixel to be processed.
	In a similar field of endeavor, Tang teaches using an RGB-IR color filter with a  spectral response for each band light of the visible RGB band and the IR (fig. 1b) and iteratively solving an equation and using the convergence value as a pixel value (2nd page, left column, last par.). In light of the teaching of Tang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Tang’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in images that are sharp and full resolution pure RGB color and IR.

Regarding claim 10, Nelson in view of Tang disclose all of the aforementioned limitations of claim 9. Nelson also teaches wherein the signal processing section further calculates an activity index value of vegetation that is a photographic subject using the RGBIR pixel values calculated (¶12, 15, 16: calculating an activity index of vegetation). 

Regarding claim 12, Nelson discloses all of the aforementioned limitations of claim 11. Nelson fails to explicitly disclose wherein the signal processing section executes iterative calculation of an equation of calculating a pixel value corresponding to a band using the raw image base pixel value signal and the spectral characteristic parameter, and calculates a convergence value by the iterative calculation as the pixel value corresponding to the band.
	In a similar field of endeavor, Tang teaches iteratively solving an equation and using the convergence value as a pixel value (2nd page, left column, last par.). In light of the teaching of Tang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Tang’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in images that are sharp and full resolution pure RGB color and IR.

Regarding claim 15, Nelson discloses all of the aforementioned limitations of claim 11. Nelson also teaches wherein the signal processing section further generates a noise-reduced high precision color image using the RGB pixel values calculated (¶16: other wavelength sources and spectral leakage from outside the desired band can be reduced or eliminated). Nelson fails to explicitly disclose wherein the signal processing section executes iterative calculation of an equation of calculating the pixel value corresponding to the band, calculates each of RGB pixel values of the pixel to be processed by the iterative calculation.
	In a similar field of endeavor, Tang teaches iteratively solving an equation and using the convergence value as a pixel value (2nd page, left column, last par.). In light of the teaching of Tang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Tang’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in images that are sharp and full resolution pure RGB color and IR.
Regarding claim 16, Nelson discloses all of the aforementioned limitations of claim 11. Nelson also teaches wherein the signal processing section further calculates an activity index value of vegetation that is a photographic subject using the RGBIR pixel values calculated (¶12, 15, 16: calculating an activity index of vegetation). Nelson fails to explicitly disclose wherein the signal processing section executes iterative calculation of an equation of calculating the pixel value corresponding to the band, calculates each of RGBIR pixel values of the pixel to be processed by the iterative calculation.
	In a similar field of endeavor, Tang teaches using an RGB-IR color filter with a  spectral response for each band light of the visible RGB band and the IR (fig. 1b) and iteratively solving an equation and using the convergence value as a pixel value (2nd page, left column, last par.). In light of the teaching of Tang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Tang’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in images that are sharp and full resolution pure RGB color and IR.

Claim(s) 3 – 4 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Skorka (ORIT SKORKA ET AL: "Color correction for RGB sensors with dual-band filters for in-cabin imaging applications", ELECTRONIC IMAGING, vol. 2019, no. 15, 13 January 2019 (2019-01-13), pages 46-1).
Regarding claim 3, Nelson discloses all of the aforementioned limitations of claim 1. Nelson fails to explicitly disclose wherein the spectral characteristic parameter includes an intensity ratio of a plurality of different color filter elements that configures the color filter in the specific band of the transmitted light.
	In a similar field of endeavor, Skorka teaches spectral crosstalk coefficients for the light received by a sensor with a multiband filter as used, e.g. to obtain a color conversion matrix (2nd page, right column, ¶2-4.). In light of the teaching of Skorka, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Skorka’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in a simple system with images of sufficient quality in RGB color and IR.

Regarding claim 4, Nelson discloses all of the aforementioned limitations of claim 3. Nelson also teaches wherein the specific band includes a transmitted light band of the multi-band pass filter (fig. 4: multi-bandpass selectively transmitting each band in each RGB band).

Regarding claim 13, Nelson discloses all of the aforementioned limitations of claim 11. Nelson fails to explicitly disclose wherein the spectral characteristic parameter includes an intensity ratio of a plurality of different color filter elements that configures the color filter of the multispectral camera in the specific band of the transmitted light.
	In a similar field of endeavor, Skorka teaches spectral crosstalk coefficients for the light received by a sensor with a multiband filter as used, e.g. to obtain a color conversion matrix (2nd page, right column, ¶2-4.). In light of the teaching of Skorka, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Skorka’s teaching in Nelson’s system because an artisan of ordinarily skill would recognize that this would result in a simple system with images of sufficient quality in RGB color and IR.

Regarding claim 14, Nelson discloses all of the aforementioned limitations of claim 13. Nelson also teaches wherein the specific band includes a transmitted light band of a multi-band pass filter of the multispectral camera (fig. 4: multi-bandpass selectively transmitting each band in each RGB band).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698